Case: 12-20341       Document: 00512149719         Page: 1     Date Filed: 02/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 20, 2013
                                     No. 12-20341
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

RICHARD BELL,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:07-CR-271-1


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Richard Bell appeals an amended judgment ordering him to pay more than
$1 million in restitution for crimes of bank fraud and money laundering. He
contends that the district court lacked authority to conduct a restitution hearing
and to order restitution about three years after the expiration of the 90-day
period provided for doing so under 18 U.S.C. § 3664(d)(5).
       If a sentencing court misses the 90-day deadline, it nonetheless retains the
power to order restitution when it has “made clear prior to the deadline’s

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Case: 12-20341       Document: 00512149719          Page: 2     Date Filed: 02/20/2013

                                       No. 12-20341

expiration that it would order restitution, leaving open (for more than 90 days)
only the amount.” Dolan v. United States, 130 S. Ct. 2533, 2536 (2010). At the
original sentencing hearing, Bell contended that he had made payments that
should lower the amount of restitution due. The district court thus delayed
setting the amount while making it clear that it would order Bell to pay
restitution of up to about $1.875 million when the correct amount could be
ascertained. Bell was not prejudiced by the delay, which was for his benefit, and
he shows nothing to distinguish his case from Dolan.1 The amended judgment
of the district court is AFFIRMED.




       1
          This case is thus much different from United States v. Murray, 700 F.3d 241 (5th Cir.
2012), where the district judge at the original sentencing found restitution not applicable and
did not “leave a blank to be filled in later.” See id. at 245 n.22.

                                              2